Opinion filed April 11, 2013




                                           In The


         Eleventh Court of Appeals
                                         __________

                                   No. 11-12-00123-CR
                                        _________

                         ANDRES LEE SCHUMAN, Appellant

                                              V.

                           THE STATE OF TEXAS, Appellee


                           On Appeal from the 238th District Court

                                   Midland County, Texas

                                Trial Court Cause No. CR36483


                               MEMORANDUM             OPINION
       The jury convicted Andres Lee Schuman of the lesser included offense of possession of
cocaine. The trial court sentenced him to confinement in the Institutional Division of the Texas
Department of Criminal Justice for a term of ten years. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw in this appeal. The
motion is supported by a brief in which counsel professionally and conscientiously examines the
record and applicable law and states that he has concluded that the appeal is frivolous. Counsel
has provided Appellant with a copy of the brief and advised Appellant of his right to review the
record and file a response to counsel’s brief. A response has not been filed. 1 Court-appointed
counsel has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).                                             Following the
procedures outlined in Anders and Schulman, we have independently reviewed the record, and
we agree that the appeal is without merit and should be dismissed. Schulman, 252 S.W.3d at
409.
       We note that counsel has the responsibility to advise Appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises Appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
       The motion to withdraw is granted, and the appeal is dismissed.


                                                                                   PER CURIAM

April 11, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




       1
           By letter, this court granted Appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                   2